Citation Nr: 1541382	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-44 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a left lower leg fracture (claimed as the left tibia and fibula). 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active duty from January 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, further development of this claim is essential to its fair disposition.

The record reflects that the Veteran's last VA examination regarding his residuals of a left lower leg fracture in November 2014.  At his June 2015 hearing, the Veteran indicated that this disability has increased in severity.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  As such, the Veteran should be reexamined to reassess the severity of the residuals of a left lower leg fracture.  38 C.F.R. § 3.327(a) (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his service-connected residuals of a left lower leg fracture (left tibia and fibula fracture).  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. After the above development has been completed and all obtainable records have been associated with the claims file, please schedule a VA compensation examination to reassess the severity of the residuals of the Veteran's left lower leg fracture (left tibia and fibula fracture).  The claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should specifically characterize the degree of impairment of the tibia and fibula.  This should include whether there is malunion with knee or ankle disability and whether such disability is best characterized as slight, moderate, or marked.  The examiner should also indicate whether there is nonunion with loose motion requiring a brace.  Any other abnormality of the knee or leg residual to the left tibia fracture should be noted.  Any necessary diagnostic tests should be completed.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




